DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on February 1, 2021, is a continuation of a prior U.S. non-provisional application, filed on July 10, 2019, and claims benefit to U.S. provisional applications, filed on June 3, 2019, April 12, 2019, November 26, 2018, October 31, 2018, and July 11, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 9, 2021, February 12, 2021, February 24, 2022, and March 30, 2022 were filed before the mailing of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 10-12 and 20 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action, and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-22 of U.S. Patent No. 10,966,266 in view of Kyeong et al. (US 2011/0150040 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims correspond to reference claims 12 and 21 with exception of a beam-based bidirectional communication link that operates on an ultra-wide band of frequencies. However, Kyeong et al. provides prior art disclosure and suggestions for a beam-based bidirectional communication link that operates on an ultra-wide band range of frequencies (Kyeong, paras. [0028], [0035], “FIG. 1 illustrates a configuration of a UWB communication modem according to an embodiment of the present invention. Referring to FIG. 1, the UWB modem includes an interface 110, a baseband processor 120, a parallel/serial converter 130, a radio frequency processor 140, and a directional antenna 150. […] The directional antenna 150 may include a directional beam generator 152 and a direction controller 154. The directional beam generator 152 may generate a directional beam to transmit the data frequency-increased by the RF processor 140 and transmit a wireless frequency signal received through the directional beam. The directional beam generator 152 sets a beam angle for the transmission to be smaller than a beam angle for the reception. For example, the directional beam generator 152 may generate the beam of about 60, 45, 30, and 15 degrees at the time of transmission while generating the beam of about 360, 180, 90, and 60 degrees at the time of reception.”) The prior art disclosure and suggestions of Kyeong et al. are for reasons of simplifying hardware structure, increasing price competitiveness, and increasing energy efficiency (Kyeong, para. [0017], “Embodiments of the present invention introduce a UWB communication modem including a directional antenna capable of transceiving wireless signals by generating a directional beam and controlling a direction of the directional beam. A configuration enabling controlling of the direction of the directional beam output from the directional antenna simplifies hardware structure, increases price competitiveness, and increases energy efficiency.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-22 of U.S. Patent No. 11,129,222 in view of Kyeong et al. (US 2011/0150040 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims correspond to reference claim 19 with exception of a beam-based bidirectional communication link that operates on an ultra-wide band of frequencies. However, Kyeong et al. provides prior art disclosure and suggestions for a beam-based bidirectional communication link that operates on an ultra-wide band range of frequencies (Kyeong, paras. [0028], [0035], Id.) The prior art disclosure and suggestions of Kyeong et al. are for reasons of simplifying hardware structure, increasing price competitiveness, and increasing energy efficiency (Kyeong, para. [0017], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kyeong et al. (US 2011/0150040 A1) in view of Samuel Mo et al. (US 2007/0165693 A1).
1. A wireless communication node (Kyeong, FIG. 1) comprising: 
a first communication module having a first baseband unit and a first ultra-wide band (UWB) antenna that is embedded into the first baseband unit, wherein the first communication module is configured to (i) establish, with a first other wireless communication node, a first beam-based, bidirectional communication link that operates on an ultra-wide band of frequencies and (ii) exchange UWB radio signals with the first other wireless communication node via the first beam-based, bidirectional communication link (Kyeong, paras. [0028], [0035], “FIG. 1 illustrates a configuration of a UWB communication modem according to an embodiment of the present invention. Referring to FIG. 1, the UWB modem includes an interface 110, a baseband processor 120, a parallel/serial converter 130, a radio frequency processor 140, and a directional antenna 150. […] The directional antenna 150 may include a directional beam generator 152 and a direction controller 154. The directional beam generator 152 may generate a directional beam to transmit the data frequency-increased by the RF processor 140 and transmit a wireless frequency signal received through the directional beam. The directional beam generator 152 sets a beam angle for the transmission to be smaller than a beam angle for the reception. For example, the directional beam generator 152 may generate the beam of about 60, 45, 30, and 15 degrees at the time of transmission while generating the beam of about 360, 180, 90, and 60 degrees at the time of reception.”) by using pulse modulation with extremely-short-duration pulses (Samuel Mo, paras. [0003], [0030], “Ultra wideband (UWB) technology uses base-band pulses of very short duration to spread the energy of transmitted signals very thinly from near zero to several GHz. UWB technology is presently in use in military applications and techniques for generating UWB signals are well known. Commercial applications will soon become possible due to a recent decision announced by the Federal Communications Commission (FCC) that permits the marketing and operation of consumer products incorporating UWB technology. […] A modulator 110 is coupled to a pulse generator 112 that generates a wideband pulse signal made up of a series of signal pulses such as ultra wideband (UWB) signal pulses. In an exemplary embodiment, the modulator 110 modulates the selectively inverted data in digital format onto the multi-band wideband signal for transmission via an antenna 114. The modulator 110 may be a pulse modulator as shown or it may be a digital-to-analog converter (not shown) with a pulse shaping circuit (not shown).”)
Kyeong et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Samuel Mo et al. provides prior art disclosure and suggestions for the claimed invention, such as using pulse modulation with extremely-short-duration pulses (Samuel Mo, paras. [0003], [0030], “Ultra wideband (UWB) technology uses base-band pulses of very short duration to spread the energy of transmitted signals very thinly from near zero to several GHz. UWB technology is presently in use in military applications and techniques for generating UWB signals are well known. Commercial applications will soon become possible due to a recent decision announced by the Federal Communications Commission (FCC) that permits the marketing and operation of consumer products incorporating UWB technology. […] A modulator 110 is coupled to a pulse generator 112 that generates a wideband pulse signal made up of a series of signal pulses such as ultra wideband (UWB) signal pulses. In an exemplary embodiment, the modulator 110 modulates the selectively inverted data in digital format onto the multi-band wideband signal for transmission via an antenna 114. The modulator 110 may be a pulse modulator as shown or it may be a digital-to-analog converter (not shown) with a pulse shaping circuit (not shown).” Id.) The prior art disclosure and suggestions of Samuel Mo et al. are for reasons of enabling consumer products that incorporate UWB technology (Samuel Mo, paras. [0003], [0030], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling consumer products that incorporate UWB technology.
3. The wireless communication node of claim 1, wherein the ultra-wide band of frequencies comprises a band of frequencies spanning a few hundred megahertz (Samuel Mo, paras. [0003], [0030], Id.)
6. The wireless communication node of claim 1, wherein the first beam-based, bidirectional communication link has a low power spectral density over the entire ultra-wide band of frequencies (Samuel Mo, para. [0039], “FIG. 3 depicts a flow chart 300 of exemplary transmitting steps for reducing discrete PSD components in a multi-band wideband communication system such as a multi-band UWB communication system. The steps of flow chart 300 are described with reference to the components of FIG. 1.”)
9. The wireless communication node of claim 1, wherein the first baseband unit is configured to perform digital modulation and demodulation for the first communication module (Samuel Mo, para. [0035], “Referring back to FIG. 1, in an exemplary embodiment, a demodulator 120 within the receiving apparatus 104 receives the inverted multi-band wideband signal through another antenna 122. The demodulator 120 demodulates and reorders (demaps) the data from the multi-bands in accordance with the mapping sequence used by the modulator 110 (see FIG. 2 and the corresponding description above). A correlator 124 within the demodulator 120 correlates the received data to the pulse shape used by the transmitting apparatus 102 to identify pulses and convert them to digital pulses. In an exemplary embodiment, the correlator 124 is a matched filter correlator configured to identify and correlate incoming wideband pulses such as UWB pulses.”)
16. A wireless communication system (Kyeong, FIG. 1) comprising: 
a first wireless communication node comprising a first communication module that includes a first baseband unit and a first ultra-wide band (UWB) antenna that is embedded into the first baseband unit (Kyeong, paras. [0028], [0035], Id.); and 
a second wireless communication node comprising a second communication module that includes a second baseband unit and a second UWB antenna that is embedded into the second baseband unit (Kyeong, paras. [0028], [0035], Id.); 
wherein a first beam-based, bidirectional communication link that operates on an ultra-wide band of frequencies is established between the first communication module of the first wireless communication node and the second communication module of the second wireless communication node (Kyeong, paras. [0028], [0035], Id.); and 
wherein the first communication module of the first wireless communication node and the second communication module of the second wireless communication node are configured to exchange UWB radio signals with one another via the first beam-based, bidirectional communication link (Kyeong, paras. [0028], [0035], Id.) by using pulse modulation with extremely-short-duration pulses (Samuel Mo, paras. [0003], [0030], Id. cf. Claim 1).
Kyeong et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Samuel Mo et al. provides prior art disclosure and suggestions for the claimed invention, such as using pulse modulation with extremely-short-duration pulses (Samuel Mo, paras. [0003], [0030], Id.) The prior art disclosure and suggestions of Samuel Mo et al. are for reasons of enabling consumer products that incorporate UWB technology (Samuel Mo, paras. [0003], [0030], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling consumer products that incorporate UWB technology.
18. The wireless communication system of claim 16, wherein the ultra-wide band of frequencies comprises a band of frequencies spanning at least a few hundred megahertz (Samuel Mo, paras. [0003], [0030], Id. cf. Claim 2).
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyeong et al. (US 2011/0150040 A1) in view of Samuel Mo et al. (US 2007/0165693 A1), further in view of Rosen et al. (WO 2005/013410 A2).
2. The wireless communication node of claim 1, wherein the extremely-short-duration pulses comprise pulses that each have a duration on the order of picoseconds (Rosen, p. 18, ll. 17-33, “Referring now to Figs. 2a and 2b, yet another improvement provided by the present invention is described. Specifically, in the illustrated embodiment of Fig. 2b, a waveform containing "sharp" (short temporal duration, e.g. 10 ns, 1 ns, 0.1 ns), high-bandwidth pulses 210 of uniform or varying amplitude occurring at the zero-crossings 202 of the original output waveform is used. Varying pulse amplitudes can be, e.g., proportional to the difference in average values of the non-binary holographic waveform between successive zero crossings as previously described. This approach increases the spread bandwidth. This signal, when received, can be reconstituted as a binary holographic signal from which the baseband can be retrieved. These sharp pulses 210 are not on the baseband signal, but rather on the holographic transmitted waveform. This approach uses the sharp pulse feature somewhat akin to current time-modulated ultra-wideband (TM-UWB) technology and its Gaussian monopulses, but in the context of the holographic waveform as opposed to modulating the pulse position in time to encode data…” emphasis added.) The prior art disclosure and suggestions of Rosen et al. are for reasons of meeting a salient need for an improved communications system (Rosen, p. 10, ll. 12-21, “Despite the foregoing variety of approaches to radio frequency communications, no practical system having (i) covertness in both the time and frequency domains, (ii) inherent redundancy in the time and frequency domains, and (iii) inherent security, has been developed. Hence, there is a salient need for an improved communications system that provides each of the foregoing features and benefits. Such improved apparatus and methods would also ideally allow for multiple access as well as high data rates over the air interface, all without significant higher layer protocol support, and would be readily implemented in existing hardware. Such solution also ideally could be adapted to other media and paradigms, including e.g., acoustics, wireline applications, and even matter waves.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of meeting a salient need for an improved communications system.
17. The wireless communication system of claim 16, wherein the extremely-short-duration pulses comprise pulses that each have a duration on the order of picoseconds (Rosen, p. 18, ll. 17-33, Id. cf. Claim 2).
Claims 4, 5, 8, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kyeong et al. (US 2011/0150040 A1) in view of Samuel Mo et al. (US 2007/0165693 A1), further in view of Tran (US 2020/0358185 A1).
4. The wireless communication node of claim 1, wherein the ultra-wide band of frequencies comprises a band of frequencies spanning a few hundred gigahertz (Tran, para. [0301], “Coinciding with a signing-off of global standardizations for 5G or 6G radio technology by 3GPP is the need for faster 6G wireless. One hundred gigabits-per-second speeds will be streamed to 6G users with very low latency. For comparison, the telecommunications union ITU's IMT-2020 has projected that 5G or 6G speeds is around 20 Gbps. In contrast, 4G at frequencies below a few gigahertz, provides generally available average downloads speeds at rates below 20 Mbps. High frequencies, in the range of 100 GHz to 1THz (terahertz) are used for 100 Gbps 6G.”) The prior art disclosure and suggestions of Tran are for reasons for meeting a need for faster 6G wireless communication (Tran, para. [0301], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of meeting a need for faster 6G wireless communication.
5. The wireless communication node of claim 1, wherein the UWB radio signals have a data rate of at least 100 gigabits per second (Tran, para. [0301], Id.)
8. The wireless communication node of claim 1, further comprising: a parabolic antenna that interfaces with the first communication module (Tran, para. [0175], “While housing 116 is rectangular in shape, it can be spherical, balloon shape, semispherical, parabolic, inverse parabolic, pyramidal, among others. A spherical dielectric lens can provide a multi-beam, high gain antenna system for fifth generation (5G or 6G) wireless communications…”)
13. The wireless communication node of claim 1, further comprising: hardware and software that configures the wireless communication node to operate as an edge computing node of a distributed computing system (Tran, para. [0219], “Exemplary edge compute systems and methods are described herein. In one embodiment, an antenna system includes edge computing cluster with multiple CPU/GPU on the antenna for the lowest latency. In FIG. 2J, the system includes an antenna, an ultrawideband (UWB) transceiver (5G or 6G transceiver) coupled to the antenna (such as a mm antenna), and a compute array including at least a CPU and a GPU to perform edge processing at the antenna site with data sets that require ultra-low latency access. For additional loads that require intermediate low latency access, the processing load can be transferred to a compute cluster of CPUs/GPUs at a 5G or 6G head end. For non-time sensitive large loads, cloud servers such as those at a remote data center such as Amazon or IBM data center can process the data and return the result to the phone. Machine learning and analytics are provided at the edge level, the core level, and the cloud/data center level.”)
14. The wireless communication node of claim 13, wherein the hardware that configures the wireless communication node to operate as an edge computing node of a distributed computing system comprises one or more processors and data storage, and wherein the data storage contains one or both of (i) digital contents that is local to the wireless communication node or (ii) digital contents belonging to other wireless communication nodes (Tran, para. [0219], Id.)
19. The wireless communication system of claim 16, wherein the ultra-wide band of frequencies comprises a band of frequencies spanning at least a few hundred gigahertz (Tran, para. [0301], Id. cf. Claim 4).
Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyeong et al. (US 2011/0150040 A1) in view of Samuel Mo et al. (US 2007/0165693 A1), further in view of Berens et al. (US 2008/0297415 A1).
7. The wireless communication node of claim 1, wherein the UWB radio signals do not create interference with other radio signals being carried over other beam-based, bidirectional communication links operating on narrow bands of frequencies (Berens, paras. [0044], [0047], “The delay blocks are controlled by the base-band processor in conjunction with the control of the used operational band in time and/or frequency and/or space. While turning on, the UWB device WAP1 monitors the environment to see where other systems are located and on which frequency they operate. Then, the antenna beam is steered to reduce interference with incumbent systems operating on the same frequency as that of the UWB device. […] Many kinds of potential victim devices or incumbent systems are possible, for example a narrow band device adapted to operate in an interferer frequency band having, for example, a width of 20 MGHz. Compared to a UWB device based on techniques like MBOA standards, such an interferer XDVC is considered as being a narrow band device.”) The prior art disclosure and suggestions of Berens et al. are for reasons of reducing interference in conjunction with baseband processing (Berens, para. [0009], “In contrast to the conventional method, this aspect tackles the problem from the antenna side by controlling the antenna means, for example within the base band processing. In other words, adding a controllable antenna array to the wireless device, which can either be connected to a single receiving/transmitting chain in the wireless device or to several receiving/transmitting chains, permits in conjunction with the control by the base band processing, to reduce interferences with incumbent system, in the space and/or in frequency and/or in time domain(s).”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of reducing interference in conjunction with baseband processing.
15. The wireless communication node of claim 1, wherein the first communication module is further configured to employ beam steering to disestablish the first beam-based, bidirectional communication link with the first other wireless communication node and then establish, with a second other wireless communication node, a second beam-based, bidirectional communication link that operates on an ultra-wide band of frequencies (Berens, paras. [0044], [0051], “…Another UWB device WAP2 operating within the first band of frequency BF1 has been also detected toward direction DR2. Such UWB device WAP2 is accordingly in an area outside of the vicinity of the interferer (step 33). Thus, the antenna array ARRN is controlled (step 34) in order to steer the antenna beam toward the UWB device WAP2 for exchanging information within the first band of frequency BF1.”)
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Wicks et al. (US 5,351,053 A) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Wicks, Abstract, “A radar system that includes an ultra wideband radar signal processor for electronically scanned arrays that utilizes frequency offset generation (FOG) to achieve beam steering as compared with phase shift and time delay techniques of conventional radars. The device comprises a transmit antenna, a chirp generator connected to the transmit antenna and a first summing circuit, a receiver antenna connected to the first summing circuit, a Doppler de-ramping chirp circuit connected to a second summing circuit, the output of the second summing circuit connected to an amplitude and weighting circuit and the output of the amplitude circuit connected to a spectrum analyzer of a Fast Fourier Transform (FFT) circuit. The signal processing consists of mixing the target returns with the transmitted signal to obtain a video beat note signal. This video beat note signal is mixed with a Doppler de-ramping chirp waveform which is matched to the desired target velocity. The output is amplitude weighted and the FFT algorithm applied. To achieve beam steering for the detection of off boresight targets, a phased array with distributed receivers is required. Also, frequency offset generation must be incorporated into the Doppler de-ramping chirp generator.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476